DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8, 13-14 and 22-23 are cancelled.  Claim 24 is newly added.  
Therefore, claims 1-7, 9-21 and 24 are pending.

In the previous action, claim 21 contains the allowed subject matters.  New claim 24 contained the allowed subject matters in the claim 21.

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 

[0018] In one embodiment, the pixel layer includes a plurality of liquid crystal pixel units, and the third electrode layer further functions as a pixel electrode layer and a common electrode layer of the liquid crystal layer.

[0019] In one embodiment, the display panel further includes a third substrate and a color filter layer corresponding to the plurality of liquid crystal pixel units, the third substrate is disposed between the pixel layer and the third electrode layer; the color filter layer is disposed on a side of the third substrate proximal to the pixel layer.

[0087] In another embodiment, the pixel layer 20 may include a plurality of liquid crystal (LCD) pixel units. At this time, the third electrode layer to which a common electrode signal is applied serves as a common electrode layer, and the first electrode layer and the second electrode layer each serve as a corresponding pixel electrode layer. It is easily understood that, when the pixel layer 20 includes a plurality of liquid crystal pixel units, the display panel may further include a third substrate disposed between the pixel layer 20 and the third electrode layer 25. In order to realize a color display, a color filter layer corresponding to the plurality of liquid crystal pixel units is disposed on a side of the third substrate distal to the pixel layer 20.

The paragraph [0018] discloses the features “the pixel layer includes a plurality of liquid crystal pixel units, and the third electrode layer further functions as a pixel electrode layer and a common electrode layer”, which are different from the features “the pixel layer 20 may include a plurality of liquid crystal (LCD) pixel units. At this time, the third electrode layer to which a common electrode signal is applied serves as a common electrode layer, and the first electrode layer and the second electrode layer each serve as a corresponding pixel electrode layer” in the paragraph [0087].  Please clarify these differences.

Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 18 amended with the feature of “the pixel layer comprises a plurality of organic light emitting diode pixel units, and the third electrode layer further functions as a cathode layer for the pixel layer and a common electrode layer for the liquid crystal layer or wherein the pixel layer comprises a plurality of liquid crystal pixel units, and the third electrode layer further functions as a pixel electrode layer and a common electrode layer for the liquid crystal layer”. 

Claim 15 amended with the features of “the pixel layer comprises a plurality of liquid crystal pixel units, and the third electrode layer further functions as a pixel electrode layer and a common electrode layer for the liquid crystal layer”, which have been repeated in the amended claims 1 and 18.

Specification discloses:
[0086] In the present embodiment, as shown in FIG. 1, the pixel layer 20 may include a plurality of organic light emitting diode (OLED) pixel units, and the pixel layer 20 includes a hole transport layer 22, an organic light emitting layer 23, and an electron transport layer 24 in this order from the first electrode layer 21 to the third electrode layer 25. The first electrode layer 21 serves as an anode layer, the third electrode layer 25 serves as a cathode layer, the third electrode layer 25 simultaneously serves as a common electrode layer for the liquid crystal layer, and the second electrode layer 35 serves as a pixel electrode layer for the liquid crystal layer 33.

[0087] In another embodiment, the pixel layer 20 may include a plurality of liquid crystal (LCD) pixel units. At this time, the third electrode layer to which a common electrode signal is applied serves as a common electrode layer, and the first electrode layer and the second electrode layer each serve as a corresponding pixel electrode layer. It is easily understood that, when the pixel layer 20 includes a plurality of liquid crystal pixel units, the display panel may further include a third substrate disposed between the pixel layer 20 and the third electrode layer 25. In order to realize a color display, a color filter layer corresponding to the plurality of liquid crystal pixel units is disposed on a side of the third substrate distal to the pixel layer 20.
The paragraph [0087] discloses “third electrode layer to which a common electrode signal is applied serves as a common electrode layer, and the first electrode layer and the second electrode layer each serve as a corresponding pixel electrode layer”, which is different from the amended features of “the third electrode layer further functions as a pixel electrode layer and a common electrode layer for the liquid crystal layer” in the amended claims 1, 15 and 18.  
Claims 2-7, 9-14, 16-17 and 19-21 are reflected since they depend on the indefinite claims 1 and 18.
Allowable Subject Matter
Claim 24 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 24 is allowed since there is no prior teaches a control method of the display panel comprising: 
in performing a horizontal 3D display, 
applying a first signal with a constant first voltage value to odd-numbered row electrode blocks, 
applying a second signal with a constant second voltage value different from the first voltage value to even-numbered row electrode blocks, and 
applying a signal with the constant second voltage value to the third electrode layer such that the liquid crystal layer forms a horizontal slit grating with bright and dark lines; and 
in performing a vertical 3D display, 
applying the first signal to the odd-numbered column electrode blocks, 
applying the second signal to the even-numbered column electrode blocks, 
applying the signal with the constant second voltage value to the third electrode layer such that the liquid crystal layer forms a vertical slit grating with alternate bright and dark lines, 
wherein an electric field generated between the first voltage value and the second voltage value causes liquid crystal molecules in the liquid crystal layer to deflect; 
or comprising: 
applying a third signal and a fourth signal to odd-numbered row electrode blocks and even-numbered row electrode blocks respectively or applying the third signal and the fourth signal to odd-numbered column electrode blocks and even-numbered column electrode blocks respectively, and 
applying a signal to the third electrode layer to enable the liquid crystal layer to form a slit grating with alternate bright and dark lines, which alternates therebetween, 
wherein 
the third signal and the fourth signal each are a rectangular pulse voltage signal, 
a timing of the third signal and a timing of the fourth signal are opposite to each other, peak values of both the third signal and the fourth signal each are a first voltage value, valley values of both the third signal and the fourth signal each are a second voltage value, and a voltage of a signal applied to the third electrode layer is constant at the second voltage value.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871